The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on January 13, 2021 has been entered.

Current Status of Claims 
Claims 1-20 were amended and allowed on December 9, 2020. Therefore, claims 1-20 remain active in the application and in condition for allowance.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 13, 2021 was filed together with a Request for Continued Examination.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The Applicant disclosed with the IDS of January 13, 2021 the number of references which use somewhat similar ratio for correction, but the main principals of the instant application are not shown by the prior art provided on January 13, 2021.  It should be respectfully noticed that the instant invention claims a display driver which is capable to control the screen brightness of a self-luminous display screen by determining the brightness data in the specifically calculated, selected and determined control points as shown in a low-chart of Figure 10 and paragraphs [0068-0078] of the instant application.  Additionally, Applicant defines the ratio for correction as the screen brightness level to an allowed maximum screen brightness of the self-luminous display panel. The Allowed maximum screen brightness is determined by the following expression: Y_OUT = f MAX(X-IN/A), wherein X is a coordinate of the control points CP0 to CPm and A is a coefficient. The coefficient A is determined based on the following expression A=1/q(1/γ).  In contrast, the prior art to US Patent Application 2015/02212280 A1 and JP2015-529890 A to Van Der Vleuten shows transformation of the color image with different luminance dynamic range by analyzing an image and determining the highest color value L*. It is clear that in Van Der Vleuten correction of the input signal is mostly related to image analyses which is opposite to consideration of technical characteristics of the display as in the instant application.  Similarly, the reference to Furuhata et al. (JP 2007/310097, submitted with IDS of January 13, 2021) also do not show the invention as claimed since at least do not show determination of the allowed maximum screen brightness as claimed by the Applicant. Accordingly, the invention as currently claimed is not shown by the prior art of the record.


				Allowable Subject Matter
The following is an examiner's statement of reasons for allowance. It is respectfully submitted that none of the references of the record show the limitations of claim 1, 10 and 17: “A display driver, comprising: correction circuitry configured to:
calculate a brightness data which specifies a screen brightness level of a self-luminous display panel; determine, correction control points by multiplying a ratio of the screen brightness level specified by the brightness data to an allowed maximum screen brightness of the self-luminous display panel with X coordinates of selected control points, wherein the correction control points are used for correction performed on an input grayscale value for the screen brightness level specified by the brightness data, and calculate an output value from the input grayscale value with input-output characteristics specified by the correction control points; and drive circuitry configured to: generate a drive signal in response to the output value; and output the drive signal onto a light-emitting element of the self-luminous display panel.”,  as illustrated in Figure 8 and described in paragraphs [0059-0060] if the instant specification published as US 2018/0204522 A1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Olga V. Merkoulova whose telephone number is ((571)270-7796.  The examiner can normally be reached on Mon-Fri. from 7:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197/ (Tall-free). 

/OLGA V MERKOULOVA/Primary Examiner, Art Unit 2692